 1

 2

 3

 4

 5

 6
                             UNITED STATES BANKRUPTCY COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8      IN RE:
 9      SARAH HOOVER,
10               Debtors.                                     BK Case No. 19-42890-MJH
       ________________________________________
11
                                                              Chapter: 13
        SARAH HOOVER,
12
                                                              Adv. Pro.
                  Plaintiffs,
13      v.
14      QUALITY LOAN SERVICE
        CORPORATION OF WASHINGTON,                            COMPLAINT FOR WILLFUL
15      PHH MORTGAGE SERVICES D/B/A                           VIOLATION OF THE AUTOMATIC
        PHH MORTGAGE SERVICES, HSBC                           STAY UNDER 11 USC § 362(k)(1).
16      BANK USA, N.A, AS TRUSTEE OF THE
        FIELDSTONE MORTGAGE
17      INVESTMENT TRUST, SERIES 2006-2,
        NEW REZ, LLC, AND IH6 PROPERTY
18      WASHINGTON, L.P. D/B/A
        INVITATION HOMES,
19
                    Defendants.
20

21

22           Sarah Hoover, the Debtor and Plaintiff in this proceeding (“Hoover” or “Plaintiff”), files
23   this Complaint for violation of the automatic stay under 11 U.S.C. § 362(k)(1) and states:
24
                                  I.      JURISDICTION AND VENUE
25
             1.      This Court has jurisdiction over this action under 28 U.S.C. § 1334. This Court
26
     also has jurisdiction pursuant to 28 U.S.C. § 157(b)(1) in that this action arises under the Chapter
27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                  HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 1                                787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH           Doc 1    Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 1 of 15
 1   13 bankruptcy case, In re Sarah Hoover, filed in this district and division at case no. 19-42890-

 2   MJH, and it is a core proceeding.

 3          2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1409.
                                             II.    PARTIES
 4

 5          3.      Plaintiff Hoover is an individual and is the Chapter 13 Debtor in the underlying
 6   bankruptcy. Ms. Hoover resides in Pierce County, Washington.
 7          4.      Defendant Quality Loan Service Corporation of Washington (hereinafter referred
 8   to as “QLS”) is a corporation chartered under Washington law with principal offices at 108 1st
 9   Ave S, #202, Seattle, WA 98104-2538. QLS does business in Washington. Its registered agent in
10   Washington is Sierra Herbert-West, 108 1st Ave S, #202, Seattle, WA 98104.
11          5.      Defendant PHH Mortgage Corporation d/b/a PHH Mortgage Services (hereinafter
12   referred to as “PHH Mortgage” or simply “PHH”) is a corporation that was incorporated under
13   the laws of state of New Jersey with principal offices at 1 Mortgage Way, Mount Laurel, NJ
14   08054. It does business in the state of Washington as a foreign profit corporation. Its registered
15   agent in the state of Washington is Corporation Service Company, 300 Deschutes Way SW, Ste
16   304, Tumwater, WA 98501.
17          6.      Defendant New Rez, LLC (hereinafter referred to as “New Rez”) is a corporation
18   that was incorporated under the laws of the state of Delaware.
19          7.      At all times relevant hereto and in all matters herein alleged, New Rez worked in
20   concert with Defendant PHH. Thus, all actions taken by PHH as alleged in this matter were also
21   taken by New Rez.
22          8.      Defendant HSBC Bank USA, N.A, as trustee of the Fieldstone Mortgage
23   Investment Trust, Series 2006-2 (hereinafter referred to as “HSBC”) is a national bank that is
24   federally chartered bank that is a member of the federal deposit insurance corporation (FDIC)
25   with its principal offices in the United States at 1800 Tysons Blvd, Tysons, Virginia 22102 with
26   Michael M. Roberts as the Chief Executive Officer.
27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                  HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 2                                787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH          Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 2 of 15
 1           9.       At all times relevant hereto and in all matters alleged herein, PHH / Ocwen and

 2   New Rez acted as agent for and on behalf of Defendant HSBC, its principal. All of the actions

 3   taken by PHH / Ocwen and New Rez as alleged in this matter where taken under the supervision

 4   and/or direction of HSBC.

 5           10.      HSBC is the successor in interest to Fieldstone Mortgage Company

 6   (“Fieldstone”), which originated the mortgage loan on the Residence on July 25, 2006 in the

 7   amount of $333,000.

 8           11.      Defendant IH6 Property Washington, L.P. d/b/a Invitation Homes (“IHG”) is a

 9   limited partnership formed under the laws of the state of Delaware with principal offices at 1717

10   Main Street, Suite 2000, Dallas, Texas 75201. Its registered agent in the state of Washington is

11   Corporation Service Company, 300 Deschutes Way SW, Ste 304, Tumwater, WA 98501.

12           12.      Plaintiff is informed and believes and therefore alleges that at all times

13   mentioned, each Defendant (with the exception of Defendant IH6) was the agent of the

14   remaining Defendants, and in doing the things alleged, was acting within the course and scope of

15   that agency.

16                                     III.    FACTUAL BACKGROUND

17           13.      Plaintiff Sarah Hoover and her husband suffered a downturn in their family

18   business, which became evident by late 2018. In January 2019, Ms. Hoover began contacting the

19   loan servicer for her home, PHH who also later identified itself as New Rez (under its then-

20   identity as Ocwen Loan Servicing, LLC and/or Ocwen Financial Corporation) in an effort to

21   save her family home, originally purchased by her (now-deceased) father. Without needlessly

22   detailing the months of Ms. Hoover’s efforts, in short, PHH was unwilling to work with Ms.

23   Hoover to bring the loan current or to otherwise offer a loan modification.

24           14.      Thus, facing a nonjudicial foreclosure sale on Friday, September 13, 2019, 1

25   Plaintiff Hoover filed her Chapter 13 voluntary petition for relief under Title 11 of the United

26     1
         Note RCW 61.24.030 (10) was recently amended in 2018 to allow the nonjudicial foreclosure procedure for the
27   real property of a deceased borrowers’ real property.
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                           HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 3                                         787 MAYNARD AVE S.
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                       telephone (206) 330-0595
                                                                                           fax (206) 400-7609
       Case 20-04002-MJH            Doc 1      Filed 01/25/20        Ent. 01/25/20 16:59:04          Pg. 3 of 15
 1   States Code (the “Bankruptcy Code”) on Monday, September 9, 2019 seeking, among other

 2   things, the protection afforded a debtor pursuant to the automatic stay contained in 11 U.S.C.

 3   §362.

 4           15.       Ms. Hoover, acting without the benefit of legal counsel, listed PHH Mortgage as a

 5   creditor in the bankruptcy case and PHH received notice of Plaintiff Hoover’s bankruptcy filing

 6   directly from the court a few days after the filing. (Ms. Hoover, having no formal legal training,

 7   did not list QLS as a “creditor” at that time because her understanding was that she did not owe

 8   any money to QLS. Nevertheless, as discussed below, QLS received actual notice of the

 9   bankruptcy filing.) PHH also acknowledged receiving actual notice prior to the foreclosure sale

10   by phone with Ms. Hoover.

11           16.       At all times relevant to this complaint, Plaintiff Hoover lived at 18205 106th St E,

12   Bonney Lake, WA 98391 (“the Property” or “the Home”), along with her husband and two

13   children. Her adult niece also stays at her home with her three children, ages 11, 10 and 2 years

14   old.

15           17.       The legal description of the property is as follows:

16
             LOT 3 PLAT OF CRYSTAL MEADOWS RECORDED MAY 14, 2004,
17           UNDER RECORDING NO. 200405145003, RECORDS OF PIERCE COUNTY
18           WASHINGTON. SITUATE IN THE CITY OF BONNEY LAKE, COUNTY OF
             PIERCE, STATE OF WASHINGTON.
19

20           A.P.N. 7001740030

21           18.       The Home was originally purchased by Plaintiff Hoover’s father, Ali Suleiman, in

22   2005 with the intention that Plaintiff Hoover would inherit it.

23           19.       In 2015, Ali Suleiman passed away, and in his will, he named Plaintiff Hoover as

24   one of the co-personal representatives of his estate (the other representative being her brother,

25   Amir Suleiman). See King County Superior Court case no. 15-4-01840-7 KNT, (non-probate

26   estate matter).

27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                    HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 4                                  787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH             Doc 1    Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 4 of 15
 1           20.     Ali Suleiman also had an irrevocable trust (the “Suleiman Trust”) of which

 2   Plaintiff Hoover was a co-trustee, and which provided that she would inherit the Home upon his

 3   death, which is generally understood as a non-probate transfer.

 4           21.     After Ali Suleiman’s passing, Plaintiff Hoover was advised (whether correctly or

 5   incorrectly) that transferring title of the property into her name would be time-consuming and

 6   likely expensive (costing several thousand dollars), so the Home remained in the Suleiman Trust,

 7   which – again – specifically provided that Ms. Hoover possessed all rights to the property.

 8           22.     However, Ali Suleiman died with a mortgage loan remaining on the Home,

 9   serviced by Ocwen Home Loan Servicing, LLC (“Ocwen”) 2, and to which Plaintiff Hoover paid

10   the ongoing mortgage payments after his death until falling behind in 2018.

11           23.     In January 2019, after several months of delinquent payments, Plaintiff Hoover

12   began discussions with Ocwen / PHH (who completed of its merger with PHH Mortgage in June

13   2019 and now services Hoover’s mortgage in the name PHH Mortgage Services) to fix the

14   problem.

15           24.     Ocwen / PHH led Plaintiff Hoover to believe that she could complete an

16   “assumption” of the mortgage and so she sent in the documents specifically requested, including

17   a copy of her father’s death certificate and information concerning her inheritance in the Property

18   through the Suleiman Trust.

19           25.     Nevertheless, in May 2019, Plaintiff Hoover received a Notice of Trustee’s Sale

20   dated May 9, 2019, indicating that a foreclosure would take place on her Property on September

21   13, 2019. The notice was addressed to her personally, Sarah Hoover, not to the estate of her

22   father or any other entity. See Exhibit A.

23           26.     Upon receipt of the Notice of Trustees’ Sale, Plaintiff Hoover contacted Ocwen /

24   PHH again and she sent in a signed “Assumption of Liability Agreement” to Ocwen / PHH on or

25

26
       2
        PHH Mortgage merged with Ocwen, combined their operations and now is servicing Ocwen mortgage loans
     under the name, PHH Mortgage. See https://www.phhmortgage.com/article/phh-mortgage-is-joining-the-ocwen-
27   family (last accessed on January 24, 2020).
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                        HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 5                                      787 MAYNARD AVE S.
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                    telephone (206) 330-0595
                                                                                        fax (206) 400-7609
       Case 20-04002-MJH           Doc 1     Filed 01/25/20       Ent. 01/25/20 16:59:04          Pg. 5 of 15
 1   about May 17, 2019, to finally put the property into her name in Ocwen / PHH’s mortgage

 2   servicing records. On June 1, 2019, servicing for Hoover’s loan began being handled in the name

 3   of PHH Mortgage but, while the name of the servicer changed, the actual entity servicing the

 4   mortgage was the same, as Ocwen and PHH had merged into a single company.

 5          27.     However, Hoover’s calls to PHH Mortgage in June 2019 were like essentially

 6   starting over, since PHH claimed to no longer have any information about Hoover’s efforts to

 7   assume the mortgage loan.

 8          28.     Upon learning that it did not have Ms. Hoover’s information, PHH remarkably

 9   allowed the foreclosure to go forward, rather than performing an investigation.

10          29.      Nonetheless, Hoover attempted to contact PHH Mortgage numerous times over

11   the next few months via phone, letter and fax in response to contradictory and confusing

12   directions given by representatives at PHH Mortgage in an attempt to provide enough

13   information to substantiate her ownership interest in the Property and to assume the loan and

14   obtain a loan modification. At no point did anyone ever tell Ms. Hoover that this would not be

15   possible.

16          30.     When she inquired about the status of the foreclosure and mentioned QLS, the

17   PHH Mortgage representatives also told her to ignore anything from QLS because they had no

18   idea who QLS was.

19          31.     During this time period, Ms. Hoover received communications not only from

20   PHH but also from an entity called New Rez, a company purporting to act “on behalf of” PHH

21   Mortgage. Over the ensuing few months, Ms. Hoover received communications both from PHH

22   and New Rez, which was confusing to her, but in any event, PHH and New Rez acted in concert

23   to insist that the foreclosure go forward.

24          32.     Ms. Hoover now believes that all actions done by Ocwen / PHH were also done in

25   concert with New Rez.

26          33.     Finally, in August 2019, a PHH Mortgage representative told Hoover that she

27   would need speak to QLS who PHH confusingly referred to as their “attorney “ to stop the
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 6                              787 MAYNARD AVE S.
                                                                          SEATTLE, WASHINGTON 98104
                                                                            telephone (206) 330-0595
                                                                                fax (206) 400-7609
      Case 20-04002-MJH           Doc 1    Filed 01/25/20   Ent. 01/25/20 16:59:04        Pg. 6 of 15
 1   foreclosure sale since it was unlikely that she would obtain a mortgage loan modification prior to

 2   the sale. At that point she was given the phone number for QLS, she called them and spoke to

 3   Robert McDonald, QLS’ general counsel, and was given some information concerning the

 4   foreclosure sale pending on her Home.

 5          34.     In early September, after three weeks of delay, QLS finally sent Ms. Hoover a

 6   letter attached to an email which provided reinstatement figures for the loan and informed her

 7   that she would need to pay $27,695.82 by September 12, 2019 to reinstate the mortgage and

 8   avoid foreclosure. In that letter QLS identified Sarah Hoover as the requester and also as the

 9   borrower, just acknowledging her interest in the Property.

10          35.     With few options left and the foreclosure fast approaching on September 13,

11   2019, Ms. Hoover began to realize that she had no other options but to file for bankruptcy

12   protection if she was to save her family home. Thus, acting pro se, Ms. Hoover filed a short file

13   petition for Chapter 13 bankruptcy on September 9, 2019 in the United States Bankruptcy Court

14   for the Western District of Washington – Tacoma, Case No. 19-42890-MJH, listing PHH

15   Mortgage as a creditor. As stated above, Ms. Hoover did not have counsel, and thus did not

16   believe QLS to be a “creditor,” and did not list QLS as one of her “creditors.” Ms. Hoover

17   correctly filed the petition with her correct name and social security number.

18          36.     With only $27,695.82 owing in arrears, the Home sold for $356,000, leaving

19   surplus funds of $167,407.96. At the time of the foreclosure, the fair market value of the property

20   was at least $407,000. There is no doubt that a chapter 13 plan that either cured the arrears or

21   sold the property would have produced a greater return for Plaintiff Hoover than the foreclosure

22   sale as she had regular income that would support the adequate plan payments. See Exhibit C.

23   However, after seeing that the foreclosure sale proceeded despite her bankruptcy filing, Ms.

24   Hoover realized the futility of pressing forward with her bankruptcy, and simply let the

25   bankruptcy dismiss. From Ms. Hoover’s standpoint, nothing she did had any effect on the

26   foreclosure of the loan, and even her bankruptcy filing was wholly ineffectual.

27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                  HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 7                                787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH          Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 7 of 15
 1          37.     Just before filing for bankruptcy, Hoover had also hired a document-preparation

 2   company called Elite Legal Network as one last possible avenue to assist her with a loan

 3   modification with PHH Mortgage, and on September 9, 2019, Elite Legal Network sent a fax to

 4   PHH Mortgage on Ms. Hoover’s behalf containing information about her bankruptcy filing. See

 5   Exhibit B.

 6          38.     On Thursday, September 12, 2019, the day before the foreclosure sale, Plaintiff

 7   Hoover called PHH Mortgage at least twice and confirmed with their representative that her

 8   bankruptcy filing had been “added,” but that whatever department was to issue a “stop” on the

 9   foreclosure had not yet done so. These sorts of phrasings meant little to Ms. Hoover, who simply

10   wanted to work out a payment plan to come current on her loan.

11          39.     Despite everything Ms. Hoover had done to save her family home, PHH did not

12   direct QLS to cease the sale, and the Property sold at a nonjudicial foreclosure sale on September

13   13, 2019 to a third-party purchaser, IH6. However, from a legal standpoint, since Plaintiff

14   Hoover had filed a Chapter 13 bankruptcy prior to the foreclosure sale, it is black-letter law that

15   the sale was void. See In re Schwartz, 954 F.2d 569 (9th Cir. 1992).

16          40.     A few days later, Plaintiff Hoover spoke with a PHH Mortgage representative

17   named Melvin about the bankruptcy and her inheritance of the Property in the Suleiman Trust,

18   and – somewhat to her surprise – Melvin actually called her back on September 19, 2019 to

19   follow up after doing additional research.

20          41.     In that phone call, Melvin from PHH Mortgage claimed that Hoover’s bankruptcy

21   filing did not have any effect on the mortgage loan because she was not a “successor in interest

22   to the Property,” and he claimed that he was unable to find documents she had provided

23   numerous times to Ocwen / PHH. However, Melvin later admitted that there were over 600

24   documents and emails in her file and it would be too time-consuming to read them all. In any

25   case, Melvin suggested that Hoover send over relevant documents again to PHH Mortgage.

26

27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                  HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 8                                787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH          Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 8 of 15
 1          42.     On September 19, 2019, on Ms. Hoover’s behalf, Elite Legal Network sent

 2   another fax to PHH Mortgage with more information. A true and correct copy of this fax is

 3   attached hereto as Exhibit C. .

 4          43.     Meanwhile, on September 17, 2019, a mere four days after the nonjudicial

 5   foreclosure sale on the Property, QLS sent the Trustee’s Deed to the third-party purchaser of the

 6   property, IH6. A copy of the Trustee’s Deed is Attached hereto as Exhibit D.

 7          44.     Also, on September 20, 2019, NewRez (an agent acting on behalf of PHH

 8   Mortgage) sent a letter confirming that it could speak with Elite Legal Network with respect to

 9   the loan. A true and correct copy of this letter is attached hereto as Exhibit E.

10          45.     QLS – the foreclosing trustee on the Property – also admits receiving actual

11   notice on September 24, 2019 that the daughter/heir of the estate of Ali Suleiman filed

12   bankruptcy on September 9, 2019. See Exhibit F. However, QLS did nothing to stop the

13   recording of the Trustee’s Deed on September 26, 2019, two days after QLS had actual notice of

14   Hoover’s bankruptcy filing, the Trustee’s Deed was recorded on the Property. See Exhibit G.

15          46.     The Trustee’s sale generated $167,407.96 in surplus funds, which QLS has been

16   holding since the sale. At the very minimum, these funds would belong to Ms. Hoover if the sale

17   were proper (which, due to bankruptcy law, it was not). However, QLS neither rescinded the

18   sale nor provided Ms. Hoover access to the surplus funds. Indeed, QLS never gave notice to

19   anyone about the $167,407.96 and have not deposited it into the court registry. It is unclear on

20   what basis QLS may indefinitely retain surplus funds, and to whom interest on that amount is

21   payable.

22          47.     Even though it is now known that PHH had actual notice of the bankruptcy filing

23   prior to the sale, this fact was apparently not conveyed by PHH to QLS. Curiously, when QLS

24   received actual notice of the bankruptcy filing on September 24, 2019 (at the latest), QLS did not

25   communicate with PHH (despite a void foreclosure sale having just been held). It is unclear

26   whether PHH and QLS have had any interactions at all beyond the unimpeded directive to sell

27   Ms. Hoover’s property at all costs.
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                   HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 9                                 787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 20-04002-MJH          Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04         Pg. 9 of 15
 1          48.     In fact, when Hoover contacted QLS several times in October 2019 about

 2   rescinding the foreclosure sale, QLS took no action to help her.

 3          49.     IH6, the third-party purchaser of the Property, wasted little time in taping a notice

 4   to Ms. Hoover’s door on September 26, 2019, informing her that IH6 was the new owner, and

 5   instructing her to vacate the property by December 1, 2019. Plaintiff Hoover’s conversations

 6   with the representative from IH6 indicated that he would be happy to sell the home back to her

 7   for an additional profit of $100,000, but he also indicated that he had no interest in proactively

 8   rescinding the sale.

 9          50.     In formal written correspondence on November 26, 2019, December 12, 2019 and

10   on January 8, 2020, QLS, IH6, and PHH Mortgage received yet further notice of the violation of

11   the bankruptcy stay, additional information about Hoover’s status as the owner of the Property,

12   their affirmative duty to rescind the void foreclosure sale, and actual damages that Ms. Hoover

13   suffered and continues to suffer from the aforementioned violation of the automatic stay and void

14   foreclosure sale. Hoover originally gave the parties until February 3, 2020 to resolve the matter

15   or she would be forced to file a complaint with the bankruptcy court.

16          51.     Additionally, Ms. Hoover’s counsel, Christina Henry, exchanged numerous

17   emails with QLS and IH6 about the stay violation, but they made no effort to contact PHH

18   Mortgage or actively take any action to rescind the sale.

19          52.     Hoover, in good faith, Ms. Hoover (through counsel) continued to contact PHH

20   Mortgage and provide them enough information so that they could actively engage in a

21   resolution of this matter. To date, PHH Mortgage has done nothing to acknowledge the void

22   foreclosure or remedy the stay violation.

23          53.     The only information received from PHH Mortgage in response to Ms. Hoover’s

24   correspondence is an acknowledgement on December 24, 2019 that they finally confirmed Ms.

25   Hoover confirmed as the Successor in Interest for the Mortgage Loan, however, they did not

26   acknowledge the void foreclosure sale. See Exhibit H.

27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                   HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 10                                787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 20-04002-MJH         Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04         Pg. 10 of 15
 1            54.   At all times relevant to this matter, Ocwen / PHH and New Rez’s actions were

 2   taken on behalf of, under the direct and supervision of, and for the benefit of, its principal,

 3   HSBC. HSBC had actual or constructive knowledge, as principal, of the actions of its agents,

 4   Ocwen / PHH and New Rez, including, without limitation, because Ocwen / PHH and New

 5   Rez’s actions were taken in whole or in part pusurant to Ocwen / PHH and New Rez’s servicing

 6   guidelines and rules. Had Ocwen / PHH and New Rez not followed HSBC’s servicing guidelines

 7   and rules, it could or would have been subject to sanctions, including monetary penalties and/or

 8   termination from Ocwen / PHH and New Rez’s servicing program.

 9            55.   On January 10, 2020, without any effort to rectify this matter with PHH Mortgage

10   and Plaintiff Hoover, IH6 filed a motion to reopen the bankruptcy case and annul the automatic

11   stay, despite knowing about the stay violation from Plaintiff Hoover soon after posting the notice

12   to vacate on her door on September 25, 2019. What IH6 apparently fails to realize is that Ms.

13   Hoover is not their adversary, but that IH6 was sold a home at a void foreclosure sale – which

14   the trustee could have easily rescinded – and that any harm caused to IH6 was directly caused by

15   the remaining Defendants in this action. Instead, by seeking to profit at Ms. Hoover’s expense

16   by ignoring Ms. Hoover’s pleas and seeking to annul the stay (instead of seeking damages from

17   PHH or QLS), IH6 may have itself violated the automatic stay, given its actions and knowledge.

18            56.   Overall, Ms. Hoover did everything expected of a responsible person (such as by

19   working for months with PHH and New Rez), and even when she was forced to file for

20   bankruptcy protection, she did not receive any of the protection specifically afforded to her by

21   the bankruptcy code. Making matters worse, all Defendants in this action have thumbed their

22   noses at Ms. Hoover’s repeated efforts exhorting Defendants to simply comply with the

23   automatic stay. This is not what the Bankruptcy Code intended.

24                                     IV.      CAUSES OF ACTION

25                              Count I – Violation of the Automatic Stay

26            57.   Plaintiff repeats and re-alleges the allegations set forth in paragraph 1 through 56

27   above.
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                    HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 11                                 787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH          Doc 1       Filed 01/25/20   Ent. 01/25/20 16:59:04         Pg. 11 of 15
 1             58.   HSBC, PHH Mortgage, New Rez, QLS, and IH6, owed a duty to respect

 2   protections created by the bankruptcy stay pursuant to 11 U.S.C. § 362 et seq.

 3             59.   PHH Mortgage (including New Rez who it acted in concert with), received actual

 4   notice of Hoover’s bankruptcy filing on September 9, 2019, more than four days before the sale

 5   and yet, did nothing to stop the sale or rescind the sale to remedy the stay violation – even after

 6   receiving at least four formal notices which detailed the issues in this matter. HSBC had

 7   constructive or actual notice of the bankruptcy filing, as principal, of the actions of its agents,

 8   PHH Mortgage and New Rez.

 9             60.   The other Defendants, QLS and IH6, also openly refused to take any actions to

10   remedy the stay violation, despite receiving actual notice of the bankruptcy filing soon after the

11   filing.

12             61.   Perhaps exacerbating matters between Defendants, QLS had actual knowledge of

13   Hoover’s bankruptcy filing on September 24, 2019, on the eleventh day after the bankruptcy

14   filing of September 9, 2019, when QLS still had power under the Washington State Deed of

15   Trust Act to easily rescind the sale and remedy the stay violation, and instead they chose to do

16   nothing. RCW 61.24.050(2)(a).

17             62.   IH6 also knew about the bankruptcy filing in late September or early October

18   2019 and, instead of taking affirmative steps to remedy the stay violation and take steps to

19   rescind the sale, it attempted to profit at the expense of the debtor, Ms. Hoover, by telling her that

20   she could buy back her property for an additional $100,000 in profit to IH6.

21             63.   All Defendants failed to act upon notice of the Plaintiff’s bankruptcy proceeding

22   as required under 11 USC § 362(k)(1). See Sternberg v. Johnston, 595 F.3d 937, 942 (9th Cir.

23   2010) (Holding that, after learning of the bankruptcy filing and automatic stay, a creditor has an

24   affirmative duty to take corrective action to remedy the stay violation).

25             64.   The repeated failures and refusals to affirmatively remedy the stay violation after

26   actual notice is the type of “appropriate circumstance” that allows for punitive damages under 11

27   U.S.C. § 362(k)(1).
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                    HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 12                                 787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH          Doc 1     Filed 01/25/20      Ent. 01/25/20 16:59:04        Pg. 12 of 15
 1          65.     The ongoing inaction by HSBC, PHH Mortgage, New Rez, QLS and IH6 shows a

 2   total indifference to the bankruptcy laws and the automatic stay.

 3                  a. The failure of QLS to (a) have policies and procedures in place to hold a

 4                      trustee’s deed until eleven days after a foreclosure sale (the time period in

 5                      which rescission may easily occur by the trustee for reasons such as learning

 6                      of bankruptcy filings under RCW 61.24.050(2)(a)), especially in light of the

 7                      recent changes to Washington State’s Deed of Trust Act under RCW

 8                      61.24.030(10), that allows a trustee to foreclose on the property of a deceased

 9                      person through the nonjudicial foreclosure process; (b) to refuse to

10                      communicate with the mortgage servicer – its own client – to assist in

11                      rescinding the sale upon receiving actual knowledge of a void foreclosure, (c)

12                      to hold surplus funds indefinitely without any attempt to remedy the stay

13                      violation or without any notice to the affected parties; (d) to assist the third

14                      party purchaser, IH6 to annul the stay to coverup its own wrongdoing; and (e)

15                      to insist that the debtor take all measures to rescind the sale, demonstrates a

16                      reckless or callous disregard for the law and/or the rights of others. See In re

17                      Snowden, 769 F.3d 651, 657 (9th Cir. 2014); In re Bloom, 875 F.2d 2245, 228

18                      (9th Cir. 1989).

19                  b. PHH Mortgage (including New Rez who acted in concert with PHH and on

20                      behalf of HSBC) (a) engaged in conduct that misled Ms. Hoover about which

21                      entity she was communicating with about her Mortgage Loan and needlessly

22                      prolonged the process to recognize her as the successor in interest to the

23                      mortgage loan and/or personal representative to her father’s estate with

24                      authority to discuss matters concerning the mortgage loan; (b) failed to have

25                      effective policies and procedures to handle the mortgage loans of deceased

26                      borrowers; (c) made inaccurate and misleading statements to Ms. Hoover

27                      about the effect of her bankruptcy filing in regard to the foreclosure on her
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                    HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 13                                 787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH         Doc 1      Filed 01/25/20     Ent. 01/25/20 16:59:04         Pg. 13 of 15
 1                      Home, when they had actual notice prior to the foreclosure sale and shortly

 2                      thereafter; (d) received written communications from Ms. Hoover’s attorney

 3                      about the bankruptcy stay violation, yet failed to contact QLS, IH6, Ms.

 4                      Hoover and/or her attorney to start the process of rescinding the foreclosure

 5                      sale or discuss other remedial steps, demonstrating a reckless or callous

 6                      disregard for the law and/or the rights of others. See Id.

 7                  c. IH6 tried to extort Ms. Hoover to buy back her own house once they realized

 8                      they had purchased it in a void foreclosure sale and then refused to take any

 9                      measures to assist in remedying the violation as Ms. Hoover repeatedly put

10                      them on notice of the issue through her attorney. Additionally, by filing the

11                      motion to annul the stay in concert with QLS instead of assisting Ms. Hoover

12                      with a resolution they exacerbated the effects of the bankruptcy stay violation.

13                      Regardless of the circumstances that led them to purchase the Property, IH6

14                      does not have agency to make matters worse after learning of a bankruptcy

15                      stay violation.

16          66.     Plaintiff Hoover has incurred significant actual damages, including travel costs to

17   her attorney’s office, actual damages in the form of attorney’s fees to investigate this matter and

18   mitigate it prior to filing this lawsuit, to defend against IH6 brazen efforts to annul the stay in

19   bankruptcy court, and to litigate this stay violation case to remedy the ongoing stay violation

20   associated with the void foreclosure on her Property.

21          67.     Additionally, as a direct result of PHH Mortgage and QLS’ failure to

22   affirmatively remedy their stay violation, and IH6 threats to only sell back her home to her for a

23   $100,000 premium has led Plaintiff Hoover to experienced significant and substantial emotional

24   distress (also categorized as actual damages) as she worries about when and whether she will

25   have to move her family from her home and lose the safety and comfort of the Home she

26   inherited from her father.

27                                         V.       CONCLUSION
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                    HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 14                                 787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
      Case 20-04002-MJH           Doc 1    Filed 01/25/20      Ent. 01/25/20 16:59:04        Pg. 14 of 15
 1          WHEREFORE, the Plaintiffs request the Court to:

 2          (1) Declare that HSBC, PHH Mortgage, New Rez, QLS and IH6 failed to affirmatively

 3              take action to remedy the stay violation once it was known, in violation of the

 4              automatic stay 11 U.S.C. § 362(k)(1);

 5          (2) Declare that Plaintiff Hoover incurred actual damages under 11 U.S.C. § 362(k)(1) in

 6              the form of attorney’s fees and significant emotional distress as a result of HSBC,

 7              PHH Mortgage, New Rez, QLS and IH6’s inaction.

 8          (3) Award actual damages to Plaintiff, including costs and attorney’s fees, for the

 9              ongoing stay violation under 11 U.S.C. § 362(k)(1).

10          (4) Declare that punitive damages are appropriate in this instance because the actions

11              (and inactions) of HSBC, PHH Mortgage, New Rez, and QLS– including the lack of

12              relevant policies and procedures for nonjudicial foreclosures for deceased persons,

13              and their handling of Trustee Deeds prior to eleven days after a foreclosure sale–

14              caused an outcome whereby Plaintiff’s Home was wrongfully foreclosed, despite

15              filing bankruptcy, regardless of any actions Plaintiffs could have taken., in violation

16              of 11 U.S.C. § 362(k)(1).

17          (5) Award attorney’s fees and costs for this litigation as actual damages under 11 U.S.C.

18              § 362(k)(1).

19                          Dated this January 25, 2020.

20

21       HENRY & DEGRAAFF, P.S.                            ANDERSON SANTIAGO, PLLC

22       By: /s/ Christina L Henry                         By: /s/ Jason Anderson
         Christina L Henry, WSBA# 31273                    Jason Anderson, WSBA# 38014
23       Attorney for the Plaintiffs                       Attorney for the Plaintiffs
         787 Maynard Ave S                                 787 Maynard Ave S
24       Seattle, WA 98104                                 Seattle, WA 98104
25       Tel# 206-330-0595                                 Tel# 206-395-2665
         chenry@hdm-legal.com                              jason@alkc.net
26

27
     COMPLAINT FOR WILLFUL VIOLATION OF THE                                  HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY UNDER 11 USC § 362(k)(1) - 15                               787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 20-04002-MJH         Doc 1     Filed 01/25/20     Ent. 01/25/20 16:59:04        Pg. 15 of 15
